DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is in response to Application filed on September 04, 2020 in which claims 1-14 are presented for examination.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on September 04, 2020 and March 02, 2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The preamble of claims 1 and 12, recite “a system and method for treating food products”. However, the body of the claims are silent on the necessary steps or elements that will arrive with “treating food products”. Although “at least one machine comprising: a first container for treating a food product” and “at least one temperature sensor adapted to detect a temperature inside the container”, these elements do not amount to a system for treating product.

Claims Claim 1 recites the limitation "the distributed ledger type" in line 10.  There is insufficient antecedent basis for this limitation in the claim.

Claims Claim 2 recites the limitation "the distributed ledger type" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claims Claim 4 recites the limitation "the distributed ledger type" in line 10.  There is insufficient antecedent basis for this limitation in the claim.

Claims Claim 6 recites the limitation "the distributed ledger type" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.

Claims Claim 8 recites the limitation "the information blocks" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claims Claim 10 and 11 recites the limitation "the distributed ledger type" in lines 3 and 5.  There is insufficient antecedent basis for this limitation in the claims.

Claims Claim 12 recites the limitation "the distributed ledger type" in line 9.  There is insufficient antecedent basis for this limitation in the claim.
Also, in claim 12, both a system and a method are being claimed. That render the claim vague 

As per claims 2-10 and 13-14, these claims are at least rejected for their dependencies, directly or indirectly, on the rejected claims 1 and 12. Therefore, they are rejected as set forth above.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-14 is/are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Cocchi et al. US Publication No. 2019/0287102..

Regarding claims 1-14, Cocchi et al. disclose “a system for treating food products” by providing Machine Used In Production System For Making Liquid Or Semi-Liquid Food Products, Has Module For Receiving And Transmitting Data, Which Transmits Data Captured By Sensor To Write Module For Writing Information To Database (See Title) comprising: “at least one machine comprising: a first container for treating a food product” “at least one temperature sensor adapted to detect a temperature inside the container”; a processing and control unit, operatively connected to the at least one sensor to receive the temperature detected and comprising a module for receiving and transmitting at least the temperature detected”; and “a plurality of processing nodes defining an information write module configured to write to a distributed architecture database information indicating at least the temperature received from the receiving and transmitting module; and database of the distributed ledger type” by providing a machine (1) that has a first processing container (2) that processes a basic liquid or semi-liquid product and is provided with a processing chamber (3). A sensor (50) measures an operating parameter of the machine. A processing and control unit (7) is operatively connected to the sensor and is provided with a module (8) for receiving and transmitting data captured by the sensor. The module for receiving and transmitting data transmits data captured by the sensor to a write module (80) for writing information to a distributed architecture database of the distributed ledger type (See Abstract; Figures 1-7 describing a machine for making liquid or semi-liquid food products, including: a first processing container for processing a basic liquid or semi-liquid product and defining a processing chamber; a stirrer positioned inside the first processing container; a thermal system including a heat exchanger, associated with the first processing container; at least one sensor, configured to measure an operating parameter of the machine; a processing and control unit, operatively connected to the at least one sensor and including a module for receiving and transmitting data captured by the sensor, wherein the module for receiving and transmitting data is configured to transmit data captured by the sensor to a “smart contract” program).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Akitani et al. JP 2007/111137A in view of Mehring et al. US Patent No. 10755230.

Regarding claim 1, Akitani et al. disclose “a system for treating food products” by providing a shelf tag system with a temperature controlling mechanism which can display information on merchandise, advertisement, and temperature and can control the temperature of the merchandise 24 hours a day. The shelf tag is composed of a battery-free RFID tag for transmitting information by radio communicating with a reader/writer, an electronic paper for displaying information on the merchandise such as trade name and price that is transmitted from the reader/writer as well as advertisement information on the merchandise and/or the shop, and a battery-free temperature sensor for detecting the temperature around the shelf tag. A shelf tag system which transmits information on the merchandise, advertisement, and temperature and controls the temperature is composed of several readers/writers for transmitting information among several shelf tags within several communication ranges, a LAN and merchandise information controlling server for controlling the merchandise information in connection with the several readers/writers, and a temperature controlling device which controls temperature from the temperature information acquired by the merchandise information controlling server (See Abstract)
 comprising: “at least one machine comprising: a first container for treating a food product” (Page 2 describing shelf labels provided on product shelves such as supermarkets and convenience stores, product information such as product names and prices, and It is possible to display advertisement information such as products and stores, and the temperature display inside the box containing refrigerated foods and frozen foods, on shelf labels that can operate without batteries, via wireless communication. And, to provide a shelf label system with a temperature management function using a battery-less RFID tag, which can perform precise temperature management for 24 hours in a refrigerator or a freezer); “at least one temperature sensor adapted to detect a temperature inside the container” (Page 2, describing a shelf label system with a temperature management function using a battery-less RFID tag according to the present invention, a shelf label placed on a product shelf on which each product is placed has a reader/writer and a wireless Displays battery-less RFID (Radio Frequency Identification) tags for information transmission by communication, product information such as product name and price sent from the reader/writer, and advertisement information for the product and store An electronic paper and a battery-less temperature sensor for detecting the temperature in the vicinity of the shelf label for 24 hours); a processing and control unit, operatively connected to the at least one sensor to receive the temperature detected and comprising a module for receiving and transmitting at least the temperature detected” (Page 1, Abstract describing A shelf tag system which transmits information on the merchandise, advertisement, and temperature and controls the temperature is composed of several readers/writers for transmitting information among several shelf tags within several communication ranges); and “a plurality of processing nodes defining an information write module configured to write to a distributed architecture database information indicating at least the temperature received from the receiving and transmitting module” (Page 3 describing the temperature information detected by the battery-less temperature sensor 17 is read by the reader/writer 20, stored in the database of the product information management server 23 via the LAN 22; The temperature information in the vicinity of 1 is accumulated in the database, and the temperature information can be finely managed for 24 hours in the refrigerator or freezer by sequentially analyzing the temperature information). It is noted however, Akitani et al. did not specifically detail the aspect of a “database of the distributed ledger type” as recited in the instant claim 1. On the other hand, Mehring et al. disclose “a database of the distributed ledger type” as a blockchain ledger (See Abstract describing a computer-implemented method, includes receiving sensor-recorded data elements related to consumer product. The received data elements are used to create or update an entry for the payload of a transaction in a blockchain. The entry is sent for recording as a transaction in a specified blockchain ledger; Col. 7, lines 11-21 describing food products or results of the analysis of food products may be used to generate a transaction (block) for the blockchain having the results and/or other information based on the results). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have substitute the database architecture of Akitani et al. with the blockchaing ledger of Mehring et al. because they are both directed to managing food product and are both from the same field of endeavor. Such combination would have enhanced the versatility of Akitani et al. by allowing it to effectively process food products and condition monitoring, recording and validation of results of such monitoring using a blockchain.

As per claim 2, Mehring et al. disclose “wherein the distributed architecture database is of the blockchain ledger type as a blockchain ledger (See Abstract describing a computer-implemented method, includes receiving sensor-recorded data elements related to consumer product. The received data elements are used to create or update an entry for the payload of a transaction in a blockchain. The entry is sent for recording as a transaction in a specified blockchain ledger; Col. 7, lines 11-21 describing food products or results of the analysis of food products may be used to generate a transaction (block) for the blockchain having the results and/or other information based on the results) and comprises information grouped in a plurality of interconnected blocks (Col. 6, lines 46-53 describing various blocks and/or ledgers may be stored anywhere, e.g., at the computer system, in a cloud system, etc. Moreover, there is no requirement that the blocks and/or ledgers be stored on a single system. Rather, they may be distributed across different servers), each block of the plurality of blocks being associated with a time stamp such that each temperature written to the database is certified by a time stamp” (Col. 2, lines 50-62 describing a digital ledger, such as a blockchain, is utilized for a variety of purposes, such as to securely store sensor data values and analytics data values that validate the completion of a process or process step thereof, and/or the parameters associated with a processing step, and/or the shipping conditions of the product. One or more data elements stored in a transaction in the blockchain may correspond to completion of one or more process steps in a production process of the product. A blockchain may also be used as a secure ledger whose content can be used to authenticate the source of the product by validating the specific location or component sources, and/or validate a transaction between two parties, and/or provide a trace-able history of all transactions related to the item).

As per claim 3, Akitani et al. disclose “a memory (Page 3 describing FRAM 15 is suitable as the nonvolatile memory, but other memories may be used) containing data which indicate temperature intervals conforming to one or more standards according to HACCP procedures.

As per claim 4, Mehring et al. disclose “wherein the distributed architecture database of the distributed ledger type is a certified electronic register” as a blockchain ledger (See Abstract describing a computer-implemented method, includes receiving sensor-recorded data elements related to consumer product. The received data elements are used to create or update an entry for the payload of a transaction in a blockchain. The entry is sent for recording as a transaction in a specified blockchain ledger; Col. 7, lines 11-21 describing food products or results of the analysis of food products may be used to generate a transaction (block) for the blockchain having the results and/or other information based on the results).

As per claim 5, Akitani et al. disclose “wherein the database is accessible at least partly to one or more between a manufacturer of the machine, a manufacturer of the food products for the machine and/or an end user of the machine” (Abstract describing a LAN and merchandise information controlling server for controlling the merchandise information in connection with the several readers/writers. In this case, the database is accessible to the end user in the server).

As per claim 6, Mehring et al. disclose “wherein the processing unit of the machine defines a processing node of the distributed architecture database of the distributed ledger type” as a blockchain ledger (See Abstract describing a computer-implemented method, includes receiving sensor-recorded data elements related to consumer product. The received data elements are used to create or update an entry for the payload of a transaction in a blockchain. The entry is sent for recording as a transaction in a specified blockchain ledger; Col. 7, lines 11-21 describing food products or results of the analysis of food products may be used to generate a transaction (block) for the blockchain having the results and/or other information based on the results).

As per claim 7, Akitani et al. disclose “wherein the machine for treating food products (Page 3 describing a freezer or a refrigerator) is a machine for treating liquid or semi-liquid food products (Page 3 describing food or frozen food), wherein the first container comprises a container for processing a liquid or semi-liquid base product, the machine comprising a stirrer for mixing the product in the processing container, the machine for treating food products further comprising a thermal treatment system having a heat exchanger associated with the processing container”.

As per claim 8, Mehring et al. disclose “wherein the information blocks are interconnected by cryptographic algorithms” (Col. 6, lines 46-48 describing cryptographic algorithms as rules governing which is what is defined as a transaction event).

As per claim 9, Mehring et al. disclose “wherein the distributed architecture database of the distributed ledger type is built on the Ethereum platform: Ethereum Classic, or lota, or Eos, or NEO, or Waves, or Qtum, or NEM, or Multiversum or R3 Corda or R3 Corda enterprise or Hyperledger or Ripple or Stellar” (Col 2, lines 65-66 describing any known digital ledger or block chain model may be used).

As per claim 10, Mehring et al. disclose “wherein the processing nodes comprise a first set of processors (the server 106) which are configured to keep a complete copy of the distributed architecture database of the distributed ledger type, and a second set of processors (the sever 106) which are configured to keep a partial copy of the distributed architecture database of the distributed ledger type” (Col 2, lines 65-66 describing any known digital ledger or block chain model may be used to keep copy or partial copy of the database or the blockchain ledger).

As per claim 11, Mehring et al. disclose “wherein the processing nodes are configured to define nodes of a distributed architecture database of the distributed ledger type operating with a consensus protocol to enable writing to the database which is selected from the following types: proof of work; proof of stake; Corda consensus protocols (configured to reach consensus on the specific “state object”); CFT (Crash fault tolerant), preferably implemented with Kafka and/or Zookeeper; Solo; BFT (byzantine Fault Tolerance); PBFT (practical BFT); SBFT (simplified BFT); Ratt; Sumeragi; PoET (proof of Elapsed Time); Permissioned Voting-based (Col 2, lines 65-66 describing any known digital ledger or block chain model may be used).

Regarding claim 12, Akitani et al. disclose “a method for controlling the treatment of food products in a system for treating food products” by providing a shelf tag system with a temperature controlling mechanism which can display information on merchandise, advertisement, and temperature and can control the temperature of the merchandise 24 hours a day. The shelf tag is composed of a battery-free RFID tag for transmitting information by radio communicating with a reader/writer, an electronic paper for displaying information on the merchandise such as trade name and price that is transmitted from the reader/writer as well as advertisement information on the merchandise and/or the shop, and a battery-free temperature sensor for detecting the temperature around the shelf tag. A shelf tag system which transmits information on the merchandise, advertisement, and temperature and controls the temperature is composed of several readers/writers for transmitting information among several shelf tags within several communication ranges, a LAN and merchandise information controlling server for controlling the merchandise information in connection with the several readers/writers, and a temperature controlling device which controls temperature from the temperature information acquired by the merchandise information controlling server (See Abstract) comprising: “detecting a temperature inside the container by means of a temperature sensor” (Page 2 describing shelf labels provided on product shelves such as supermarkets and convenience stores, product information such as product names and prices, and It is possible to display advertisement information such as products and stores, and the temperature display inside the box containing refrigerated foods and frozen foods, on shelf labels that can operate without batteries, via wireless communication. And, to provide a shelf label system with a temperature management function using a battery-less RFID tag, which can perform precise temperature management for 24 hours in a refrigerator or a freezer; Page 2, describing a shelf label system with a temperature management function using a battery-less RFID tag according to the present invention, a shelf label placed on a product shelf on which each product is placed has a reader/writer and a wireless Displays battery-less RFID (Radio Frequency Identification) tags for information transmission by communication, product information such as product name and price sent from the reader/writer, and advertisement information for the product and store An electronic paper and a battery-less temperature sensor for detecting the temperature in the vicinity of the shelf label for 24 hours); transmitting, through the receiving and transmitting module, at least the temperature detected” (Page 1, Abstract describing A shelf tag system which transmits information on the merchandise, advertisement, and temperature and controls the temperature is composed of several readers/writers for transmitting information among several shelf tags within several communication ranges); and “writing, through the plurality of processing nodes, information indicating at least the temperature received from the receiving and transmitting module to a distributed architecture database” (Page 3 describing the temperature information detected by the battery-less temperature sensor 17 is read by the reader/writer 20, stored in the database of the product information management server 23 via the LAN 22; The temperature information in the vicinity of 1 is accumulated in the database, and the temperature information can be finely managed for 24 hours in the refrigerator or freezer by sequentially analyzing the temperature information). It is noted however, Akitani et al. did not specifically detail the aspect of a “database of the distributed ledger type” as recited in the instant claim 12. On the other hand, Mehring et al. disclose “a database of the distributed ledger type” as a blockchain ledger (See Abstract describing a computer-implemented method, includes receiving sensor-recorded data elements related to consumer product. The received data elements are used to create or update an entry for the payload of a transaction in a blockchain. The entry is sent for recording as a transaction in a specified blockchain ledger; Col. 7, lines 11-21 describing food products or results of the analysis of food products may be used to generate a transaction (block) for the blockchain having the results and/or other information based on the results). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have substitute the database architecture of Akitani et al. with the blockchaing ledger of Mehring et al. because they are both directed to managing food product and are both from the same field of endeavor. Such combination would have enhanced the versatility of Akitani et al. by allowing it to effectively process food products and condition monitoring, recording and validation of results of such monitoring using a blockchain.

As per claim 13, Akitani et al. disclose “providing a memory (Page 3 describing FRAM 15 is suitable as the nonvolatile memory, but other memories may be used) containing a set of temperature intervals conforming to one or more standards according to HACCP procedures; extracting one or more temperature intervals from the set of temperature intervals, the one or more intervals extracted being chosen as a function of the state and settings of the machine for treating food products; “checking whether the temperature received falls within the one or more intervals extracted; if the temperature is outside the one or more intervals extracted, generating an alarm message” (Page 3 describing When the temperature deviates from the preset appropriate temperature, the temperature management device 24 outputs a temperature control signal, whereby fine temperature management for 24 hours in the refrigerator or freezer can be performed. In addition, when a special state such as inability to control occurs, an alarm output can be performed. If temperature display or temperature control is not required for the product 19 that is refrigerated food or frozen food, the temperature display can be hidden or the transmission of temperature information can be stopped by a command from the reader / writer 20).


As per claim 14, Akitani et al. disclose “transmitting the alarm message, together with the temperature, to the plurality of processing nodes” (Page 3 describing When the temperature deviates from the preset appropriate temperature, the temperature management device 24 outputs a temperature control signal, whereby fine temperature management for 24 hours in the refrigerator or freezer can be performed. In addition, when a special state such as inability to control occurs, an alarm output can be performed. If temperature display or temperature control is not required for the product 19 that is refrigerated food or frozen food, the temperature display can be hidden or the transmission of temperature information can be stopped by a command from the reader/writer 20).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANTZ COBY whose telephone number is (571) 272-4017. The examiner can normally be reached Monday-Thursday 7AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on 571 270-3037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRANTZ COBY/Primary Examiner, Art Unit 2456                                                                                                                                                                                                        
August 25, 2022